DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the female member sealing surface made up of several toroidal and tapered conjugated areas, as recited in claim 8, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 – it is unclear what is meant by the phrase “with a contaperedical female 
thread”.
Claim 1, line 7 – it is unclear what is meant by the phrase “different by the fact that”.
Claim 1, line 9 – it is unclear what is meant by the phrase “which in the event of”.  Are 
there instances when the joint is assembled and the shoulders do not touch?  Clarification is needed.
Claim 3, line 1, it is unclear what is meant by the phrase “the axial size of the toroidal 
sealing surface”. 
Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4, it is unclear how the pipe is diametrically pre-compressed.  Is the pipe plastically deformed and if not what is holding it in the compressed state?
Claim 4 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the given pipe" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the end seal plane" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first circle" in 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4, it is unclear what is meant by the term “end seal plane” and it is unclear how the distance from the end seal plane to the center of the first circle could be less than 5 mm if the toroidal surface, in cross section is at least 10mm, as recited in claim 1.
Claim 11, line 9 – it is unclear what is meant by the phrase “which in the event of”.  Are 
there instances when the joint is assembled and the shoulders do not touch?  Clarification is needed.
Claim 11, line 14 - It is unclear as to exactly where the joint is being bent along the threaded connection in order to maintain the seal and it is also unclear what is meant by limitation “13°/10 m”. Clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reusser 4,384,737.
In regard to claim 11, Reusser discloses a threaded joint for oil pipes containing a male member 12 with a conical male thread 26 and a female member 20 with a conical female thread 34, where the male member has an end section containing a radial sealing surface 24 and an end section with a shoulder surface 60, and the female member has a radial sealing surface 24 and a shoulder surface 58, with forced making-up the threaded joint, the sealing surfaces coming into a tightly sealed contact with a radial tension and at least part of the shoulder surface of the male member being in axial contact with the shoulder of a female member, wherein the radial sealing surface of the male member is made with two consecutively arranged toroidal surfaces 62, 64, 66 with a circle arc profile in cross-section along the pipe axis, which in the event of axial contact between shoulders, form, together with a mating sealing surface of the female member, two ball- and-taper seals, wherein the distance from the plane of the end seal 60 to the center of the first circle C3 is 2-10 mm (see col. 9, line 3) the radii of the circle arcs and the distance between the centers of these circles are chosen in such a way that when the threaded joint is fully made-up and the joint is bent at an angle, contact is preserved in the first and second sections of the ball-and-taper seal (see col. 1, lines 38-48).  
Reusser does not disclose the exact angle to which the coupling can be bent and still maintain a seal at the threaded connection, but it would have been obvious to one of ordinary skill in the art to modify the dimensions of the threaded joint so that a seal would be maintained through a 13° bend because a change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) and the optimization of proportions in a prior art device is a design consideration within the skill of the art.  In re Reese, 290 F.2d 839, 129 USPQ 402 (CCPA 1961).
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blose, Larsson, Gillot, Pallini, Jr. and Zhu disclose similar couplings that are common and well known in the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679